Title: To Thomas Jefferson from R. & A. Garvey, 29 June 1787
From: R. & A. Garvey
To: Jefferson, Thomas


Rouen, 29 June 1787. Acknowledge TJ’s letter of 24 June; they will forward the four cases of wine by land and the harpsichord from England by water, as soon as they arrive. They have also received from “a Mr. Js. Woodman [Woodmason] of London” a bill of lading for “a Patent copying Machine,” shipped on board the Adventure, Captain Damon, and will advise TJ when the three items are sent off.
